Exhibit 10.2
 
 
EMPLOYMENT AGREEMENT
 
AGREEMENT made as of the 16th day of December, 2008, between UST Inc., a
Delaware corporation (the “Company”) and Richard A. Kohlberger  (the
“Executive”).
 
The Company wishes to employ the Executive as a Senior Vice President of the
Company.
 
The Board of Directors of the Company (the “Board”) desires to provide for the
employment of the Executive as a member of the management of the Company, in the
best interest of the Company.  The Executive is willing to commit himself to
service the Company, on the terms and conditions herein provided.
 
In order to effect the foregoing, the Company and the Executive wish to enter
into an Employment Agreement on the terms and conditions set forth
below.  Accordingly, in consideration of the promises and the respective
covenants and agreements of the parties herein contained, and intending to be
legally bound hereby, the parties hereto agree to the terms set out below.
 
The Executive has an existing employment agreement with the Company (“Existing
Agreement”), dated June 30, 2000 (the “Original Effective Date”). This Agreement
amends and restates the Existing Agreement, effective December 16, 2008, in
order to evidence formal compliance with section 409A of the Internal Revenue
Code of 1986, as amended, and the guidance thereunder (the “Code”).


1.     Employment.  The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, on the terms and conditions set
forth herein.
 
2.     Term.  The term of this Agreement (the “Term”) shall commence on the
Original Effective Date and end on the third anniversary of such date, unless
sooner terminated as hereinafter provided.  On May 31, 2001 and on the last day
of May of each year thereafter, the term of the Executive’s employment shall be
automatically extended one (1) additional year unless, prior to such last day of
May, the Company shall have delivered to the Executive or the Executive shall
have delivered to the Company written notice that the term of the Executive’s
employment hereunder will not be extended.  Company agrees that unless there is
“Cause” as defined in Section 8(d) herein, it will not exercise its termination
rights in the first year following the Original Effective Date.  In no event,
however, shall the term of this Employment Agreement extend beyond the end of
the calendar month in which the Executive’s 65th birthday occurs.
 
3.     Position and Duties.  As of the Original Effective Date, the Executive
shall serve as Senior Vice President, Human Resources overseeing administration,
training and development, labor relations, compensation, employee relations,
benefits, security, workers’ compensation, safety and the environment and shall
have such additional responsibilities and authority as may from time-to-time be
assigned to the Executive by the Chief Executive Officer of the Company.  The
Executive shall devote substantially all his working time and efforts to the
business and affairs of the Company.  If at any point during the term of this
Employment
 

--------------------------------------------------------------------------------


 
 
Agreement the Executive is dissatisfied with his reporting relationship or the
duties assigned to him, or if the Company breaches this Agreement, he shall so
notify the Company within thirty (30) days.  The Company shall then have fifteen
(15) days to cure the reason for Executive’s dissatisfaction or the breach.  If
the Company fails to do so, the Executive may resign and shall receive the
payments pursuant to Section 9(d) herein.
 
4.     Place of Performance.  In connection with the Executive’s employment by
the Company, the Executive shall be based at the principal executive office of
the Company in Greenwich, Connecticut except for required travel on the
Company’s business.
 
5.     Compensation and Reared Matters.
 
 (a)    Salary.  During the period of the Executive’s employment hereunder, the
Company shall pay to the Executive a salary at an annual rate of $260,000, such
salary to be adjusted in accordance with the present officer review cycle,
payable in accordance with the Company’s standard payroll practices.
 
 (b)    Incentive Compensation.  Subject to the meeting of performance
objectives by the Executive, the Company shall recommend, with respect to each
fiscal year,
 
(i)    to the ICP Committee of UST Inc., that the Executive receive a minimum
bonus under the UST Inc. Incentive Compensation Plan (“ICP”) no less than the
Executive received in the then previous year unless the officers’ ICP pool is
reduced in which case Executive’s bonus shall be reduced no more than the
percentage reduction of said pool, provided that the Executive is performing
services hereunder on the last day of each such respective fiscal year, but in
no event will Executive’s average annual cash compensation for the overall term
of this Agreement be any less than his total cash compensation received in
calendar year 2000 provided that shortfalls, if any, will be paid to Executive
in a lump sum on the Severance Start Date (as defined pursuant to Section 8(h)
below), subject to the six (6) month delay specified in Section 9(d)(ii) below);
and
 
(ii)    to the Nominating and Compensation Committee of UST Inc., that the
Executive receive a minimum stock option grant under the UST Inc. 1992 Stock
Option Plan, or any successor plan, of 20,000 shares provided that the Executive
is performing services hereunder at the time during each respective year that
UST Inc. makes such grants to its employees.
 
 (c)  Other Benefits.  The Executive shall be eligible, while performing
services hereunder, to participate in or to receive benefits under any other
employee welfare or retirement benefit plan or arrangement made available by
Company to its key management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements.
 
 (d)  Expenses.  The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Executive in performing services
hereunder, including all expenses of travel and living expenses while away from
home on business or at the request of and in the service of the Company,
provided that such expenses are
 
2

--------------------------------------------------------------------------------


 
 
incurred and accounted for in accordance with the policies and procedures
established by the Company.  To the extent that any such reimbursement does not
qualify for exclusion from Federal income taxation, the Company will make the
reimbursement only if the Executive incurs the corresponding expense during the
Term and submits the request for reimbursement no later than two months prior to
the last day of the calendar year following the calendar year in which the
expense was incurred so that the Company can make the reimbursement on or before
the last day of the calendar year following the calendar year in which the
expense was incurred; the amount of expenses eligible for such reimbursement
during a calendar year will not affect the amount of expenses eligible for such
reimbursement in another calendar year, and the right to such reimbursement is
not subject to liquidation or exchange for another benefit from the Company.
 
(e)  Vacations.  The Executive shall be entitled to thirty (30) vacation days in
each calendar year, determined in accordance with the Company’s vacation
policy.  The Executive shall also be entitled to all paid holidays given by the
Company to its executives.
 
(f)  Services Furnished.  The Company shall furnish the Executive with office
space, secretarial support and such other facilities and services while the
Executive is performing services hereunder, as shall be suitable to the
Executive’s position and adequate for the performance of his duties as set forth
in Section 3 hereof.
 
(g)  Automobile and Other Perquisites.  Subject to the maximum aggregate amount
described below, the Executive shall be entitled, while the Executive is
performing services hereunder, to
 

   
(i)
 
a Company automobile in accordance with UST Inc.’s Officers’ Car Policy;
 
           
(ii)
 
the installation, on a fully reimbursed basis, of a home security system if the
Executive does not already have such a system, and the reimbursement of all
system monitoring and surveillance charges;
 
           
(iii)
 
the initiation fee, but not membership dues or any other club expenses, at one
country club of the Executive’s choice; and
 
           
(iv)
 
the reimbursement of the cost of outside services related to the preparation or
review of all income tax returns, as well as for any financial and estate
planning and consultation services;
 

 
provided, however, that the aggregate annual amount for the above items shall
not exceed $40,000, valuing the Company car in accordance with its lease
valuation and personal mileage calculation, as determined annually by the UST
Inc. Tax Department.  To the extent that any  reimbursement described in clauses
(ii) – (iv) above does not qualify for exclusion from Federal income taxation,
the Company will make the reimbursement only if the Executive incurs the
corresponding expense during the Term and submits the request for reimbursement
no later than two months prior to the last day of the calendar year following
the calendar year in which the expense was incurred so that the Company can make
the reimbursement on or before the last day of the calendar year following the
calendar year in which the expense was incurred; the amount of expenses eligible
for such
 
 
3

--------------------------------------------------------------------------------


 
 
reimbursement during a calendar year will not affect the amount of expenses
eligible for such reimbursement in another calendar year, and the right to such
reimbursement is not subject to liquidation or exchange for another benefit from
the Company.


6.   Offices.  The Executive agrees to serve without additional compensation, if
elected or appointed thereto, as a director of any of the Company’s direct or
indirect subsidiaries, provided that the Executive is indemnified for serving in
any and all such capacities on a basis no less favorable than is currently
provided by Article VIII of the Company’s By-Laws.  The Executive further agrees
that, upon the termination of the Executive’s employment for any reason, he will
resign from the board of directors of any subsidiary of the Company, effective
as of the Date of Termination (as defined in Section 8(h) hereof).
 
7.   Improvements; Confidential Information.  Annex I hereto, as from
time-to-time amended, is a form of Employee Secrecy Agreement between the
Executive and the Company, concerning the treatment of Improvements and
Confidential Proprietary Information (as defined herein) and related
matters.  The Executive agrees to comply with all terms of said Employee Secrecy
Agreement.
 
8.   Termination.  The Executive’s employment hereunder may be terminated
without any breach of this Agreement only under the following circumstances:
 
(a)  Death.  The Executive’s employment hereunder shall terminate upon his
death.  See Section 9(b) with respect to acceleration of payments upon the death
of the Executive.
 
(b)  Disability.  The Company will terminate the Executive’s employment at the
conclusion of a twelve (12) month period during which the Executive continuously
has a General Disability (as defined below), a 409A Disability (as defined
below) or both.  In determining whether a disability is continuous for this
purpose, a temporary return to work shall be disregarded (I) in the case of a
General Disability, if it would be disregarded under the Company’s long-term
disability plan for salaried employees, and (II) in the case of a 409A
Disability, if it would be disregarded under the Company’s long-term disability
plan for salaried employees and it may be disregarded under Treasury Regulation
§1.409A-3(i)(4).
 
     (i)  The Executive will be deemed to have a “General Disability” if, as a
result of his incapacity due to physical or mental illness, he shall have been
absent from the full-time performance of his duties with the Company for six (6)
consecutive months, and within thirty (30) days after written notice of
termination is given he shall not have returned to the full time performance of
his duties.
 
     (ii)   The Executive will be deemed to have a “409A Disability” if (A) he
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, (B) he is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health
 
 
4

--------------------------------------------------------------------------------


 
 
plan covering Company employees; or (C) he is determined to be totally disabled
by the Social Security Administration.
 
(c)  If the Company terminates the Executive’s employment based upon General
Disability or 409A Disability, the Company shall pay to Executive or his legal
representative on his behalf his full salary and full ICP or fair market value
cash equivalent in effect on his Date of Termination and the Company shall,
except for payment to the Executive or named beneficiary under SOP, have no
further obligations to the Executive under this Agreement.  Such amount shall be
payable in substantially equal periodic installments in accordance with the
Company’s standard payroll practices for severance pay that shall commence with
the month following the month in which the Severance Start Date occurs and shall
end on the third anniversary of the Severance Start Date, except in the event
the Executive is a “specified employee” on the Severance Start Date, as
determined by the Company in accordance with rules established by the Company in
writing in advance of the “specified employee identification date” that relates
to the Severance Start Date or, if later, by December 31, 2008, such payments
shall be delayed until the date that is six (6) months after the Severance Start
Date, with the lump sum value of all payments that are so delayed paid on the
date that is six (6) months after the Severance Start Date (if the Executive
dies or incurs a 409A Disability after the Severance Start Date but before
payment of all installments, any remaining installments will be paid to the
Executive’s estate as a lump sum and without regard to any six-month delay that
otherwise applies to specified employees).  For purposes of this Agreement,
“specified employee” shall be defined as provided in section 409A(a)(2)(B)(i) of
the Code and “specified employee identification date” shall be defined as
provided in Treasury Regulation §1.409A-1(i). If the Executive should incur a
General Disability prior to the expiration of the Term of this Agreement, he
shall be deemed to have retired under SOP the day before his General Disability.
 
(d)  Cause.  The Company may terminate the Executive’s employment hereunder for
Cause.  For purposes of this Agreement, “Cause” shall mean (i) the willful
continued failure by the Executive to substantially perform his duties hereunder
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness), which failure is not cured within ten (10) business
days after demand for substantial performance is delivered by the Company that
specifically identifies the manner in which the Company believes the Executive
has not substantially performed his duties; (ii) the willful engaging by the
Executive in conduct that constitutes Competitive Activity (as defined in
Section 10 hereof); (iii) the Executive’s conviction, and final adjudication for
the commission of a felony relating to the Company; or (iv) the commission of an
act that constitutes a material breach of this Agreement, including without
limitation, the willful violation by the Executive of the provisions of the
Employee Secrecy Agreement in the form of Annex I hereto.
 
(e)  Resignation.  Executive may resign his employment upon thirty (30) days
notice to the Company.
 
(f)  Termination by Mutual Consent.
 
(i)  The Company may also terminate the Executive’s employment at any time,
without Cause, if, in its sole discretion, the Chief Executive Officer of the
Company determines that such termination is in the best interests of the
 
 
5

--------------------------------------------------------------------------------


 
 
Company.  The Executive acknowledges and agrees that, upon such a determination
by the Chief Executive Officer, he shall be deemed to have resigned from the
Company effective as of the date set forth in the Notice of Termination
(“Termination by Mutual Consent”) and shall be entitled to the benefits payable
pursuant to Section 9(c) hereof; provided, however, that if the Executive
complies with the provisions of this Section 8(f), then in consideration
therefor, he shall also be entitled to the benefits provided in Section 9(d)(ii)
– (v) hereof.
 
(ii)  In consideration of the benefits provided under Section 9(d)(ii) – (v)
hereof, the Executive agrees and covenants (a) to execute a general release, in
the form attached hereto as Annex II (the “Release”), of any and all claims the
Executive may have or may believe he has against the Company and/or its
officers, directors, employees, agents and representatives; and (b) not to seek
any recovery against the Company or its officers, directors, employees, agents
or representatives for any cause or reason related to or arising from his
employment with the Company or the termination thereof pursuant to this Section
8(f), other than a failure or refusal of the Company to pay the Executive (1)
the benefits described in Section 9(d)(ii) – (v) hereof, as specified in the
Subsequent Agreement (as defined in Section 9(d)(ii) hereof), and (2) the
benefits to which he is entitled subsequent to his termination of employment
pursuant to the terms of one or more of the Company’s employee benefit
plans.  The covenant set forth in Clause (b) of this Section 8(f)(ii) includes,
without limitation, seeking any recovery against the Company or its officers,
directors, employees, agents or representatives in any forum, including, without
limitation, any court, administrative agency or otherwise.  A Termination by
Mutual Consent shall not be subject to the dispute resolution procedures set
forth in Section 17 of this Agreement.  The receipt of any benefits pursuant to
Section 9(d)(ii) – (v) will be subject to the Executive signing and not revoking
the Release.  No benefits will be paid or provided under Section 9(d)(ii) – (v)
unless and until the release of claims is timely executed and returned by the
Executive to the Company, becomes effective and has not been timely revoked in
accordance with the terms thereof.  The Company will complete and provide the
Release to the Executive in sufficient time so that if the Executive timely
executes and returns it, the revocation period will expire before severance
payments are required to commence under Section 9(d).
 
(g)  Employment by Affiliates.  For purposes of this Agreement, in no event
shall a termination of the Executive’s employment with the Company be deemed to
occur as a result of his transfer to, or employment by, UST or any of its
affiliates during the term of this Agreement.
 
(h)  Date of Termination; Notice of Termination; Severance Start Date.  Any
termination of the Executive’s employment by the Company or by the Executive
(other than termination pursuant to subsection (a) hereof) shall be communicated
by written Notice of Termination to the other party hereto.  For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this
 
 
6

--------------------------------------------------------------------------------


 
 
Agreement relied upon and, except in the event that the Executive’s employment
is terminated pursuant to Section 8(f) hereof, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated.  “Date of
Termination” shall mean (i) if the Executive’s employment is terminated by his
death, the date of his death, (ii) if the Executive’s employment is terminated
for General Disability or 409A Disability pursuant to subsection (b) hereof, a
date specified in the Notice of Termination that is at least thirty (30) days
after the Notice of Termination is given (but not before the end of the twelve
(12) month period specified in subsection (b) above, and not if the Executive
shall have returned to the full-time performance of his duties for a period that
breaks the period of continuous disability in accordance with subsection (b)
above), and (iii) if the Executive’s employment is terminated for any other
reason, the later of the date on which a Notice of Termination is given or the
date set forth in such notice.  “Severance Start Date” shall mean the date on
which the Executive incurs a “separation from service” under section
409A(a)(2)(A)(i) of the Code.
 
9.    Compensation During Disability or on Termination.
 
(a)   Disability.  During any period that the Executive fails to perform his
full-time duties with the Company as a result of:
 
  (i)  a period of 409A Disability, until the Executive’s employment is
terminated pursuant to this subsection he shall (A) continue to receive his full
salary in accordance with the Company’s standard payroll practices at the rate
in effect at the commencement of any such period, provided that payments so made
to the Executive during the first ninety (90) days of the period of 409A
Disability shall be reduced by the sum of the amounts, if any, payable to the
Executive at or prior to the time of any such payment under the Company’s
short-term and long-term disability plans or under the Social Security
disability insurance program, (B) receive any compensation payable to the
Executive under the Company’s short-term and long-term disability plans for
salaried employees during such period, and (C) receive any benefit coverages
customarily provided to disabled salaried employees; or
 
      (ii)  a period of General Disability, he shall receive any compensation
payable to the Executive under the Company’s short-term and long-term disability
plans for salaried employees during such period, as well as any benefit
coverages customarily provided to disabled salaried employees, until the
Executive’s employment is terminated pursuant to this subsection.
 
Thereafter the Executive’s benefits shall be determined under the Company's
retirement, insurance and other compensation programs then in effect in
accordance with the terms of such programs.  If the Executive shall terminate
his employment under Section 8(f) hereof, the Company shall pay the Executive
his full salary through the Date of Termination at the rate in effect at the
time Notice of Termination is given payable in accordance with the Company’s
standard payroll practices.
 
 
7

--------------------------------------------------------------------------------


 
 
(b)    Death.  If the Executive’s employment is terminated by his death, the
Company shall pay to the Executive’s estate his full salary and full ICP or fair
market value cash equivalent in effect on his Date of Termination for the
balance of the full Term of this Agreement, payable in a lump sum within five
days following the date of the Executive’s death, and the Company shall, except
for payment to his estate or named beneficiary under the UST’s Officers’
Supplemental Retirement Plan, have no further obligations to the Executive under
this Agreement.  If the Executive should die prior to the expiration of the Term
of this Agreement, he shall be deemed to have retired under UST Inc.’s Officers’
Supplemental Retirement Plan the day before his death.
 
(c)    Cause; Resignation.  If the Executive’s employment shall be terminated
for Cause or if the Executive shall resign, except as set forth in Section 3,
the Company shall pay the Executive his full salary in accordance with the
Company’s standard payroll practices through the Date of Termination at the rate
in effect at the time Notice of Termination is given and the Company shall have
no further obligations to the Executive under this Agreement.  The Executive
agrees that if, subsequent to the Executive’s termination of employment with the
Company for any reason, he violates the Employee Secrecy Agreement or Section 10
hereof, he shall be entitled to no further amounts hereunder.
 
(d)    Termination by the Company other than for Disability or Cause or by
Mutual Consent.  If (a) the Company shall terminate the Executive’s employment
other than pursuant to Section 8(c) or 8(d) hereof (it being understood that a
purported termination pursuant to Section 8(c) or 8(d) hereof which is disputed
and finally determined not to have been proper shall be a termination by the
Company other than pursuant to Section 8(c) or 8(d) hereof), or (b) the
Executive’s employment terminates by Mutual Consent and the Executive is in
compliance with the provisions of Section 8(f) hereof, then
 
(i)  the Company shall pay the Executive his full salary in accordance with the
Company’s standard payroll practices through the Date of Termination at the rate
in effect at the time Notice of Termination is given;
 
(ii)  in lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination, the Company shall continue to pay as
severance pay to the Executive an amount equal to the sum of (a) the Executive’s
annual salary rate in effect as of the Date of Termination and (b) the highest
annual amount payable to the Executive under the ICP or fair market value cash
equivalent; such payment to be made in substantially equal periodic installments
in accordance with the Company’s standard payroll practices for severance pay
commencing with the month following the month in which the Severance Start Date
occurs and ending on the third anniversary of the Severance Start Date (the
“Continuation Period), except in the event the Executive is a “specified
employee” on the Severance Start Date as determined by the Company in accordance
with rules established by the Company in writing in advance of the “specified
employee identification date” that relates to the Severance Start Date or, if
later, by December 31, 2008, such payments shall be delayed until the date that
is six (6) months after the Severance Start Date with the lump sum value of all
payments that are so delayed paid on the date that is six (6) months after the
 
 
8

--------------------------------------------------------------------------------


 
 
Severance Start Date (if the Executive dies after the Severance Start Date but
before payment of all installments, any remaining installments will be paid to
the Executive’s estate as a lump sum and without regard to any six-month delay
that otherwise applies to specified employees).
 
(iii)   subject (if applicable) to Section 8(f) above, the Company shall
maintain in full force and effect, for the continued benefit of the Executive
during the Continuation Period, all life insurance and survivor income plans in
which the Executive was entitled to participate immediately prior to the Date of
Termination provided that the Executive’s continued participation is possible
under the general terms and provisions of such plans and programs.  In the event
that the Executive’s participation in any such plan or program is barred, the
Company shall arrange to provide the Executive with benefits substantially
similar to those which the Executive would otherwise have been entitled to
receive under such plans and programs from which his continued participation is
barred.  Benefits otherwise receivable by the Executive pursuant to this Section
9(d)(iii) shall be reduced to the extent comparable benefits are actually
received by or made available to the Executive without cost during the
Continuation Period (and any such benefits actually received by or made
available to the Executive shall be reported to the Company by the Executive);
 
(iv)  during the Continuation Period, the Company shall arrange to provide the
Executive with group health coverage substantially similar to that which he was
receiving immediately prior to the Notice of Termination.
 
(A)    If such coverage is provided under a self-insured medical reimbursement
plan maintained by the Company (within the meaning of section 105(h) of the
Code):
 
               (1)    there will be no charge to the Executive for such coverage
for any month that falls within the first six months following the Severance
Start Date;
 
                           (2)    the charge to the Executive for each remaining
month of coverage will equal the Company’s monthly COBRA charge for such
coverage, and the Executive will be required to pay such monthly charge in
accordance with the Company’s standard COBRA premium payment requirements; and
 
                           (3)    on the date that is six months following the
Severance Start Date the Company will pay the Executive a lump sum in cash equal
to the product of (I) the Company’s monthly COBRA charge on the payment date for
family coverage under the Company’s group health plan, and (II) the difference
between (a) the total number of months during the Continuation Period, and (b)
the number of months of coverage provided under clause (1) above.
 
 
9

--------------------------------------------------------------------------------


 
(B)       If such coverage is provided under a fully-insured medical
reimbursement plan (within the meaning of section 105(h) of the Code), there
will be no charge to the Executive for such coverage.
 
(v)   except in the event of Termination by Mutual Consent pursuant to Section
8(f) hereof, the Company shall pay all legal fees and expenses incurred by the
Executive as a result of his termination of employment; provided, however, that
the legal fees and expenses to which an Executive is entitled pursuant to this
paragraph (iv) and Section 17 hereof shall not exceed the sum of $100,000 for
each of the calendar year in which the termination of employment occurs and the
next two following calendar years.  To the extent that any such payment does not
qualify for exclusion from Federal income taxation, the Company will make the
payment only if the Executive submits the request for payment no later than two
months prior to the last day of the calendar year following the calendar year in
which the expense was incurred so that the Company can make the payment on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; the amount of expenses eligible for such payment
during a calendar year will not affect the amount of expenses eligible for such
payment in another calendar year, and the right to such payment is not subject
to liquidation or exchange for another benefit from the Company.  For purposes
of the foregoing, in the event the Executive is a “specified employee” on the
Severance Start Date (as determined by the Company in accordance with rules
established by the Company in writing in advance of the “specified employee
identification date” that relates to the Severance Start Date or, if later, by
December 31, 2008), and to the extent that any portion of the payments described
above in this subsection relate to expenses that were triggered by the
Executive’s “separation from service” within the meaning of section
409A(a)(2)(A)(i) of the Code and such payments constitute a “deferral of
compensation” within the meaning of section 409A of the Code, such payments
shall be paid no earlier than the date that is six (6) months after the
Severance Start Date (if the Executive dies after the Severance Start Date but
before such payments have been made, such payments will be paid to the
Executive’s estate in a lump sum without regard to any six-month delay that
otherwise applies to specified employees).
 
(e)  Mitigation; Set-Off.  The Executive shall not be required to mitigate the
amount of any payment provided for in this Section 9 by seeking other employment
or otherwise.  In addition, the amount of any payment or benefit provided for in
this Agreement (other than Section 9(d)(iii) hereof) shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer or by retirement benefit, and, except as provided in Section 9(c)
hereof, shall not be reduced by offset against any amount claimed to be owed by
the Executive of the Company, or otherwise.
 
 
10

--------------------------------------------------------------------------------


 
 
10.  Non-competition.  The Executive agrees that he will not engage in any
Competitive Activity during any period with respect to which he is entitled to
severance pay pursuant to Section 9(d)(ii) hereof or to employee welfare
benefits pursuant to Section 9(d)(iii) hereof.  For purposes of this Section,
“Competitive Activity” shall mean activity, without the written consent of an
authorized officer of the Company (which consent shall not be unreasonably
withheld), consisting of the Executive’s participation in the management of, or
his acting as a consultant for or employee of, any business operation of any
enterprise if such operation (a “Competitive Operation”) is then in substantial
and direct competition with a principal business operation of the Company, as
now or hereafter designated by the Board; provided, however, that no business
operation may be designated a principal business operation of such entity unless
the entity’s profits, sales or assets attributable to such business operation
amount to at least ten (10%) percent of the entity’s total profits, sales or
assets.  Competitive Activity shall not include (a) the mere ownership of up to
five (5%) percent of the outstanding securities in any enterprises; or (b) the
participation in the management of, or acting as a consultant for or employee
of, any enterprise or any business operation thereof, other than in connection
with a Competitive Operation of such enterprise, provided that the Executive
does not furnish advice with respect to inventions, processes, customers,
methods of distribution or methods of manufacture of any Competitive Operation
of such enterprise.
 
11.  Successors; Binding Agreement.
 
(a)    In addition to any obligations imposed by law upon any successor to the
Company, the Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section 11 or which otherwise becomes bound
by all the terms and provisions of this Agreement by operation of law.
 
(b)    This Agreement and all rights of the Executive hereunder shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Executive should die while any amounts would
still be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.
 
12.  Notice.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified mail, return receipt requested, postage
pre-paid, addressed as follows:
 
 
 
11

--------------------------------------------------------------------------------


 
 
If to Executive:
 
Richard A. Kohlberger
 
 
77 Londonderry Drive
 
 
Greenwich, Connecticut 06830
 
   
If to Company:
 
UST Inc.
 
 
100 West Putnam Avenue
 

 
Greenwich, Connecticut 06830
 
 
Attn:  Corporate Secretary
 


or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
 
13.   Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company’s Chief Executive Officer or such other
officer as may be specifically designated by the Board.  No waiver by either
party hereto at any time of any breach by the other party hereof, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Connecticut without regard to its conflicts of law principles.  All
references to sections of the Exchange Act or the Code shall be deemed also to
refer to any successor provisions to such sections.  Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed.  The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term shall survive such expiration.
 
14.   Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
 
15.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
16.   Code Section 409A.  It is intended, and this Agreement will be so
construed, that any amounts payable under this Agreement and the Company’s and
the Executive’s exercise of authority or discretion hereunder shall comply with
the provisions of section 409A of the Code and the treasury regulations relating
thereto so as not to subject the Executive to the payment of interest and tax
penalty which may be imposed under section 409A of the Code.  In furtherance of
this intent, to the extent that any regulations or other guidance issued under
section 409A of the Code would result in the Executive being subject to the
payment of such interest or tax penalty, the Company and the Executive agree to
amend this Agreement prior to January 1, 2009 in order to bring this Agreement
into compliance with section 409A of the Code in a manner which has the least
adverse effect on the Executive.
 

 
12

--------------------------------------------------------------------------------


 
 
17.  Settlement of Disputes: Arbitration.
 
(a)  All claims by the Executive for benefits under this Agreement (other than
in connection with a termination of the Executive’s employment pursuant to
Section 8(f) hereof) shall be directed to and determined by the Nominating and
Compensation Committee of UST Inc. (the “Committee”) and shall be in
writing.  Any denial by the Committee of a claim for benefits under this
Agreement shall be delivered to the Executive in writing and shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon.  The Committee shall afford a reasonable opportunity to the
Executive for a review of the decision denying a claim and shall further allow
the Executive to appeal to the Committee a decision of the Committee within
sixty (60) days after notification by the Committee that the Executive’s claim
has been denied.
 
(b)  Any further dispute or controversy arising under or in connection with this
Agreement (other than in connection with a termination of the Executive’s
employment pursuant to Section 8(f) hereof) shall be settled exclusively by
arbitration, conducted before a panel of three (3) arbitrators in Stamford,
Connecticut, in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction; provided, however, that the Company shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any anticipated or continued violation of the provisions
of Section 10 hereof or the Employee Secrecy Agreement in the form of Annex I
hereto, and the Executive hereby consents that such restraining order or
injunction may be granted without the necessity of the Company’s posting any
bond.  Subject to the provisions of Section 9(d)(v) hereof, the expense of such
arbitration (including legal fee) shall be borne by the Company.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 
UST INC.
 
 
 
 By:  
  /s/  Gary B. Glass    
Name:
Gary B. Glass
   
Title:
Vice President
 

 
 



 
   /s/ Richard A. Kohlberger
   
RICHARD A. KOHLBERGER
       

 
 
 
13

--------------------------------------------------------------------------------


 
 
APPENDIX “A”
 


 


 
Mr. Richard A. Kohlberger
77 Londonderry Drive
Greenwich, Connecticut 06830
 
Dear Mr. Kohlberger:
 
With reference to the Existing Agreement, should you retire, die or become
totally disabled prior to the expiration of the Term as defined in the
Employment Agreement, you shall be deemed to have accrued the number of months
of age and service credits as if you had continued your employment through your
65th birthday.  You or your estate would then receive benefits under SOP
accordingly.  In the event you are a “specified employee” on the Severance Start
Date, as determined by the Company in accordance with rules established by the
Company in writing in advance of the “specified employee identification date”
that relates to the Severance Start Date of, if later, by December 31, 2008, any
SOP payments accrued pursuant to this provision that are paid on account of your
“separation from service” within the meaning of section 409A(a)(2)(A)(i) of the
Code shall be delayed until the date that is six (6) months after the Severance
Start Date, with the lump sum value of all payments that are so delayed paid on
the date that is six (6) months after the Severance Start Date (if you die after
the Severance Start Date but before such lump sum is paid, it will be paid to
your estate without regard to any six-month delay that otherwise applies to
specified employees).
 
Very truly yours,
 
 
 
 
 
14
 
 
 